Citation Nr: 1004074	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for residuals of a left 
knee contusion to include arthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty with 
the U. S. Marines Corps from December 1967 to December 1970.  
She served in the Marine Corps Reserve for December 1970 to 
September 1985 and in the Wyoming Army National Guard from 
October 1985 to April 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In a decision in January 2008, the Board remanded the claim 
for further development.  In a decision in January 2009, the 
Board denied the claim of service connection for residuals of 
a left knee contusion to include arthritis.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order, dated in 
August 2009, the Court granted a Joint Motion to Remand of 
the parties, the VA Secretary and the Veteran, vacated and 
remanded the case to the Board for readjudication consistent 
with the Joint Motion.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

During the period of Wyoming National Guard service from 
October 1985 to April 2002, while on active duty for training 
under the authority of 32 U.S.C.A. § 505 in July 1988, the 
Veteran fell and struck her left knee on the ground.  The 
impression was contusion of the left knee with a secondary 
infection.  Private medical records in August 1988 show the 
Veteran had a prepatellar bursa and fluid around her left 
knee was aspirated.  



On VA examination in January 2003, it was noted that in 1988 
while on active duty the Veteran fell on her left knee, which 
became infected, and subsequently fluid was aspirated.  X-
rays of the left knee were read as normal.   The diagnosis 
was degenerative joint disease of the left knee.  An etiology 
opinion was not provided.  

To ensure compliance with the Court's Order, additional 
development is necessary under the duty to assist.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine whether the Veteran has a 
current left disability to include 
arthritis and, if so, whether it is at 
least as likely as not that any current 
left knee disability, including arthritis, 
is related to service, including the 
incident in July 1988, when the Veteran 
struck her knee on the ground and 
sustained a contusion of and a secondary 
infection and fluid from the knee was 
subsequently aspirated.  

The examiner is asked to comment on the 
clinical significance that on VA 
examination in January 2003, the diagnosis 
was degenerative joint disease of the left 
knee, but an X-ray of the left knee was 
read as normal.
    
In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner.  

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


